Case: 15-14873   Date Filed: 05/27/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14873
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:15-cr-00144-WSD-LTW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CARLOS PINEDA-LARA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 27, 2016)

Before HULL, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:
               Case: 15-14873     Date Filed: 05/27/2016    Page: 2 of 3


      Carlos Pineda-Lara appeals his 33-month sentence, imposed after he pled

guilty to a single count of illegal re-entry into the United States in violation of 8

U.S.C. § 1326(a), (b)(2). On appeal, Pineda-Lara argues that his sentence is

substantively unreasonable. We disagree and hold that the district court did not

abuse its discretion in imposing a middle-of-the-guidelines sentence in this case.

      We review the reasonableness of a sentence under an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). “The

party challenging the sentence bears the burden to show it is unreasonable in light

of the record and the [18 U.S.C.] § 3553(a) factors.” United States v. Tome, 611
F.3d 1371, 1378 (11th Cir. 2010).

      On appeal, Pineda-Lara asserts that the guideline for illegal re-entry is not

based on empirical data and is thus due less deference. He also argues that a 24-

month sentence would have been reasonable because his prior United States

convictions were temporally remote, and the § 3553(a) factors weigh in favor of a

lower sentence.

      Having considered these arguments, we nevertheless find that Pineda-Lara

has failed to demonstrate that his sentence is substantively unreasonable. As an

initial matter, even assuming that the guideline for illegal re-entry is not based on

empirical data, that fact would not invalidate the guideline or require the district

court to vary downward. See United States v. Snipes, 611 F.3d 855, 870 (11th Cir.


                                           2
               Case: 15-14873    Date Filed: 05/27/2016       Page: 3 of 3


2010) (“[T]he absence of empirical evidence is not an independent ground that

compels the invalidation of a guideline.”). Moreover, Pineda-Lara’s repeated re-

entry into the United States and his prior convictions for drug offenses and

inflicting injury upon a child suggest that a sentence within the guideline range was

required to deter Pineda-Lara from further criminal activity, to promote respect for

the law, and to protect the public. See 18 U.S.C. § 3553(a)(2); United States v.

Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (per curiam) (noting that the

weight given to any § 3553(a) factor is in “the sound discretion of the district

court” (internal quotation mark omitted)).

      Furthermore, Pineda-Lara’s 33-month sentence fell significantly below the

240-month statutory maximum sentence, which indicates its reasonableness. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam).

Finally, his sentence was imposed in the middle of the advisory guidelines range,

and we accord an expectation of reasonableness to such a sentence. See United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). In the absence of any

convincing argument to the contrary, these indicia of reasonableness provide

strong support to the district court’s sentencing decision.

      Therefore, upon review of the record and consideration of the parties’ briefs,

we affirm the district court.

      AFFIRMED.


                                          3